     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Joseph A. Dragon, Esq.
 3   Nevada Bar No. 13682
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     jdragon@wrightlegal.net
 6   Attorneys for Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage
 7   Loan Asset-Backed Certificates, Series 2007-CB3

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     U.S. BANK NATIONAL ASSOCIATION, AS                  Case No.: 2:17-CV-01524-RFB-VCF
10   TRUSTEE, FOR THE C-BASS MORTGAGE
11   LOAN ASSET-BACKED CERTIFICATES,                     STIPULATION AND ORDER TO
     SERIES 2007-CB3,                                    EXTEND DISPOSITIVE MOTION
12                                                       DEADLINES
                    Plaintiff,
13                                                       [SECOND REQUEST]
14          vs.

15   SATICOY BAY LLC SERIES 1105
     SULPHUR SPRINGS LANE; ROCK
16   SPRINGS VISTA 3 HOMEOWNERS
17   ASSOCIATION; HAMPTON & HAMPTON
     COLLECTIONS, LLC,
18
                    Defendants.
19
20          Plaintiff, U.S. Bank National Association, as Trustee, for the C-BASS Mortgage Loan
21   Asset-Backed Certificates, Series 2007-CB3 (hereinafter “Plaintiff” or “U.S. Bank”),
22   Defendant, Saticoy Bay, LLC Series 1105 Sulphur Springs Lane (“Saticoy Bay” or
23   “Defendant”) and Defendant, Rock Springs Vista 3 Homeowners Association (“Rock Springs”
24   or “HOA”) (collectively, “the Parties”), by and through their attorneys of record, being the only
25   parties participating in this action, hereby stipulate and agree to extend the dispositive motion
26   deadline pursuant to Local Rules IA 6-1 and 26-4, as follows:
27   ///
28   ///



                                                     1
 1          This matter involves a non-judicial HOA lien foreclosure and the Nevada Supreme
 2   Court decision in SFR Investments Pool 1 v. U.S. Bank, 130 Nev. Adv. Op. 75, 334 P.3d 408
 3   (2014), which puts the deed of trust at issue into question.
 4          The parties request to extend the dispositive motion deadline, set via the Parties
 5   Stipulation and Order to continue the dispositive Motion Deadline. [ECF No. 23]. That
 6   stipulation was entered into for the limited purpose of generating deposition transcripts
 7   necessary for a complete record and in support of the Parties’ Motions for Summary Judgment.
 8   However, the Parties are now in serious settlement discussion and hope to resolve this matter
 9   within the next two weeks.
10          Thus, the Parties request a fourteen-day extension of the current dispositive motion
11   deadlines to continue settlement discussions.
12          Subject to approval of the Court, the parties stipulate and agree to the following
13   dispositive motion briefing schedule:
14              a. Dispositive motion deadline: June 6, 2019
15              b. Response deadline: June 20, 2019
16              c. Reply deadline: June 25, 2019
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                      2
 1          As stated, the Parties are in the process of settlement discussions and respectfully submit
 2   that good cause exists for such extension and that this request is not brought for any improper
 3   purpose or for purposes of delay.

 4   Dated this 23rd day of May, 2019.                   Dated this 23rd day of May, 2019.

 5   WRIGHT, FINLAY & ZAK, LLP                           TYSON & MENDES
 6
     /s/ Joseph A. Dragon, Esq. /                        _/s/ Margaret E. Schmidt, Esq. _/__
 7   Christina V. Miller, Esq.                           Christopher A. Lund, Esq.
     Nevada Bar No. 12448                                Nevada Bar No. 12435
 8   Joseph A. Dragon, Esq.                              Thomas E. McGrath, Esq.
 9   Nevada Bar No. 13682                                Nevada Bar No. 7086
     7785 W. Sahara Ave., Suite 200                      Margaret E. Schmidt, Esq.
10   Las Vegas, Nevada 89117                             Nevada Bar No. 12489
     Attorneys for Plaintiff, U.S. Bank National         3960 Howard Hughes Parkway
11   Association, as Trustee, for the C-BASS             Suite 600
12   Mortgage Loan Asset-Backed Certificates,            Las Vegas, Nevada 89169
     Series 2007-CB3                                     Attorney for Defendant, Rock Springs Vista 3
13                                                       Homeowners Association
     Dated this 23rd day of May, 2019.
14
15   LAW OFFICE OF MICHAEL F. BOHN,
     ESQ.
16
     /s/ Michael F. Bohn, Esq. /
17
     Michael F. Bohn, Esq.
18   Nevada Bar No. 1641
     Adam R Trippiedi, Esq.
19   Nevada Bar No. 12294
20   Law Office of Michael F. Bohn
     2260 Corporate Cir, Suite 480
21   Henderson, NV 89074
     Attorneys for Saticoy Bay, LLC Series 1105
22
     Sulphur Springs Lane
23
24
                                          IT IS SO ORDERED.
25
26                                        UNITED STATES MAGISTRATE JUDGE
27                                                        June 3, 2019
                                          DATED:
28



                                                     3
